DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the claims
            The preliminary amendment filed 08/09/19 is acknowledged and has been entered.  Claims 2-8 have been amended.  Claims 1 and 9-11 have been cancelled. Accordingly, claims 2-8 are pending and under examination.

Drawings
The drawings are objected to because Figure 1 B is very hazy and unreadable.  Figure 4 the numbering and ratio numbers are unreadable and Figure 8 also has unreadable numbers and lettering on the X and Y axis.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement 

Specification
The spacing of the lines of the specification is such as to make reading difficult. New application papers with lines 1 1/2 or double spaced (see 37 CFR 1.52(b)(2)) on good quality paper are required.  Also, each new paragraph needs to be indented.

The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claim 2 is objected to because of the following informalities:  Claim 2, line 3 the recitation “antibody” should be --autoantibody--.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
            The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Written Description
          Claims 2-8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The purpose of the written description requirement is to ensure thatthe inventor had possession, as of the filing date of the application relied on,of the specific subject matter later claimed by the inventor. Vas-Cath Inc. v.Mahurkar, 935 F.2d 1555, 1563 (Fed. Cir. 1991). The inventor candemonstrate possession by such descriptive means as words, structures,figures, diagrams, formulas, etc., that fully set forth the claimed invention. 
An inventor needs to show that the inventor was "in possession" of theinvention by describing the invention, with all its claimed limitations, notthat which makes it obvious. Lockwood v. American Airlines, Inc., 
107 F.3d 1565, 1571-72 (Fed. Cir. 1997). Requiring possession of the invention, andnot that which makes it obvious, ensures that the claimed invention does notoverreach the scope of the inventor's contribution to the field as described inReifftn v. Microsoft Corp., 214 F.3d 1342, 1345(Fed. Cir. 2000). Depending on the facts of the case, description of achemical genus can require something more than the description of a singlespecies but less than all species encompassed by the claimed genus. Cf.,Regent of the Univ. of Cal. v. Eli Lilly & Co., 119 F.3d 1559, 1568 (Fed. Cir.1997). 
The issue here is on the term “fragments thereof” in the main claim 2.
Applicants have not disclose any other ERH fragments except the full length of ERH. The binding of autoantibody in the RA patients with the ERH or its fragments needs to have essential epitopes. Without this knowledge, the binding between antigen-antibody may not happen. 
University of California v. Eli Lilly., 119 F.3d 1559, 43 USPQ2d 1398, the court held that a ‘representative number” of species is required possession of the genus - “structural features common to the members of the genus, which features constitute a substantial portion of the genus.” Enzo Biochem, Inc. V. Gen-Probe Inc, 1567, 43 USPQ2d at 1405, the court adopted the standard that “the written description requirement can be met by ‘show[ing] that an invention is complete by disclosure of sufficiently detailed, relevant identifying characteristics ....i.e., complete or partial structure, other physical and/or chemical properties, functional characteristics when coupled with a known or disclosed correlation between function and structure, or some combination of such characteristics. “.  Thus far, applicants have only shown ONE species, i.e. ERH, and no other fragments in the specification. Thus, it is not justifiable to possess the whole genus “fragments thereof”. 

Written Description
Claims 2-8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) 
         The claims are directed to a method for monitoring drug efficacy in treatment of rheumatoid arthritis in rheumatoid arthritis patients that have never undergone treatment for the rheumatoid arthritis.  The limitation 'patient’ represents a genus and encompasses human and non-human including mouse, monkey, dog, rat, pig, insects, kangaroo, horse, canine and snake to name a few.  The limitation 'biological sample’ is a genus and encompasses tears, semen, liver, urine, kidney, brain, peritoneal fluid, sputum, synovial fluid, lung tissues or stool.  However, there is inadequate written description in the instant specification for a method of such broad scope as claimed currently.
	In order to fulfill the written description requirements set forth under 35 U.S.C § 112, first paragraph, the specification must describe at least a substantial number of the members of the claimed genus, or alternatively describe a representative member of the claimed genus, which shares a particularly defining feature common to at least a substantial number of the members of the claimed genus, each member correlated with the requisite function, which would enable the skilled artisan to immediately recognize and distinguish its members from others, so as to reasonably convey to the skilled artisan that Applicants have possession the claimed invention.   Applicants have not described and established structure-function correlation for a representative number of species within the broad genus of at least the recited ‘patient’ and ‘biological sample, 
	The purpose of the written description requirement is ‘to ensure that the inventor had possession, as of the filing date of the application relied on, of the specific subject matter later claimed by him.’  In re Edwards, 568 F.2d 1349, 1351-52, 196 USPQ 465, 467 (CCPA 1978).  Possession may not be shown by merely describing how to obtain possession of members of the claimed genus or how to identify their common structural features.  See University of Rochester, 358 F.3d at 927, 69 USPQ2d at 1895.  A ‘representative number of species’ means that the species which are adequately described are representative of the entire genus. When there is substantial structural variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus.  
A review of the instant specification indicates the following.  The specification on page 3, lines 11-15 discloses the biological sample is a serum sample.  The examples on page 4 are limited to serum samples for the detection of antibodies.  The specification on page 1 discloses autoantibodies in serum of RA patients and that the patients are human. Page 5, examples 1 and 2 disclose the use of anti-human labeled antibodies to detect the human antibodies in the serum.  The specification does not provide for any and all biological samples from any and all species of patient and a correlation with RA.   Further, Torzewski et al, (Hindawl Publishing Corporation, Mediators of Inflammation, Vol 2014, Articles ID 683598, pages 1-7) teaches for example that CRP (biomarker) is an acute phase reactant in humans but not an acute 
          The specification also fails to provide for a correlation of the recited antibodies in all subjects such as dogs, cats, cows, monkey, horse, rabbit squirrel and mice (as shown supra by Torzewski and Van Der Vekens different species of mammal have different expression of biomarkers and do not correlate to the same condition/disease) The specification also fails to provide that the recited antibodies exist in samples such as  lung tissue, kidney tissue, stool, sputum, CSF or liver tissue or that a correlation of these antibodies exist in such subjects with Ra.  Further, it is not well known in the art that these samples provide for the recited antibodies and that a correlation exists between such antibodies in the any and all biological samples with RA or drug efficacy of RA.  The examples in the specification appear to be limited to human serum or blood samples and detection of antibodies to ERH.  The purpose of the ‘written description; requirement is broader than to merely explain how to ‘make and use’, Applicant must 
It must be noted that "[t]he applicant must . . . convey to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention." Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1563-64 (Fed. Cir.1991).  The invention, is for purposes of the ‘written description’ inquiry, whatever is now claimed.”  See page 1117.  The specification does not describe the claimed embodiments in sufficient detail to convey to a person skilled in the art that Applicants were in possession of the full scope of the claimed invention at the time of filing.  The Written Description Guidelines state: There is an inverse correlation between the level of predictability in the art and the amount of disclosure necessary to satisfy the written description requirement.  For example, if there is a well-established correlation between the structure and function in the art, one skilled in the art will be able to reasonably predict the complete structure of the claimed invention from its function.   Furthermore, the written description provision of 35 U.S.C § 112 is severable from its enablement provision; and adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method for isolating it. See Fiers v. Revel, 25 USPQ2d 1601, 1606 (CAFC 1993) and Amgen Inc. V. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016.  The Guidelines for Examination of Patent Applications Under the 35 U.S.C. 112, paragraph 1, ‘Written Description’ Requirement (66 FIR 1099-1111, January 5,2001) state, ‘[p]ossession may be shown in a variety of ways including description of an actual reduction to practice, or by showing that the invention was 'ready for patenting' such as by disclosure of drawings or structural chemical formulas that show that the invention 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



            Claim 2 is vague and indefinite because of the use of what appear to be acronyms: i.e. ERH, RA.  Although the terms may have art-recognized meaning, it is unclear if applicant intends to claim the prior art definition.  The terms should be defined in their first instance. 
The term "moderate remission" in claim 2 is a relative term which renders the claim indefinite.  The term "moderate remission" is not defined by the claim, the specification does not provide a definition or standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.   
The term "regularly" in claim 2 is a relative term which renders the claim indefinite.  The term "regularly" is not defined by the claim, the specification does not provide a definition or standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
Claim 2 is vague and indefinite because it is unclear how drug efficacy is monitored because the monitoring would imply that one is checking the progress of the drug over a period of time and the instant claims do not require treatment steps or administration of a drug and does not require obtaining multiple samples and the testing of multiple samples.  The claim merely correlates the detection of antibody to ERH and a predicting that a drug will or will not be effective.  Thus, it is unclear from the instantly 
Claim 5 is vague and indefinite in reciting “antibody-protein complex” because it is unclear if the protein is referring to the ERH recited in claim 2 or if applicant intends something else.  Please clarify.
  
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 2-8 are rejected under 35 U.S.C. 101 because the claimed invention is not directed to patent eligible subject matter.  Based upon an analysis with respect to the claims as a whole, the claims do not recite additional elements that amount to significantly more than the judicial exception.  The rationale for this determination is explained below and is based on the analysis presented in the USPTO's “2019 Revised Patent Subject Matter Eligibility Guidance published January, 7, 2019 in the Federal Register (84 FR 50).
  The claims are directed to a naturally occurring correlation between antibodies to ERH in treatment-naïve RA patients (“Guidance”, I.A.2.) (2A Prong one).  The additional element (2A Prong two) of detecting an antibody to ERH in a biological sample is recited with a high level of generality and do not apply, rely on or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception.  Mayo Collaborative Services v. Prometheus Laboratories, Inc., 132 S.Ct. 1289, 101 USPQ2d 1961 (2012).
A claim that focuses on use of a natural principle must also include additional elements or steps to show that the inventors has practically applied, or added something significant to, the natural principle itself.  See Mayo, 101 USPQ2d at 1966.  To show integration, the additional elements or steps must relate to the natural principle in a significant way to impose meaningful limit on the claim scope.  The analysis turns on whether the claim has added enough to show a practical application.  See id. At 1968.  In other words, the claim cannot cover the natural principle itself such that it is effectively standing alone.  A bare statement of a naturally occurring correlation, albeit a newly discovered natural correlation or very narrowly confined correlation, would fails this inquiry.  See id. at 1965, 1971.
It is not necessary that every recited element or step integrate or relate to the natural principle as long as it is applied in some practical manner.  However, there must be at least one additional element or step that applies, relies on or used the natural 
           Along with integration, the additional steps must be sufficient to ensure that the claim amounts to significantly more than the natural principle itself by including one or more elements or steps that limit the scope of the clam and do more than generally describe the natural principle with generalized instructions to “apply it.”  See id. At 1965, 1968.  The additional elements or steps must narrow the scope of the claim such that others are not foreclosed from using the natural principle (a basic tool of scientific and technological work) for future innovation.  The additional elements must apply, rely on or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception.  Elements or steps that are well-understood, purely conventional, and routinely taken by others in order to apply the natural principle, such as data acquisition, or that only limit the use to a particular technological environment (field-of-use), such as to an immunoassay, would not be sufficiently specific.  As shown by Nagele (US 2017/0261514) it is well known, routine and conventional to detect autoantibodies with autoantigens such as enhancer of rudimentary homolog (ERH) (e.g. para’s 0020, 0029, 0031, 0062, Table 1-page 17).
          Also, claim 1 recites “wherein the presence of antibodies reactive to ERH or fragments thereof indicates that the patient will achieve at least a moderate remission after taking a drug regularly for 3 to 6 months, and the absence of an antibody reactive to ERH or fragments thereof indicates that the patient will not be able to achieve effective remission after 3 to 6 months of taking a drag”.   The “wherein” statements at best articulate the judicial exception, amounting only to a general instruction to apply or 
          Based upon this analysis of the claims as a whole, the above noted claims 2-8 do not recite something significantly more than the judicial exception and do not apply, rely on or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception.  

Allowable Subject Matter
Claims 2-8 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(a), and 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, and 35 U.S.C. 101 set forth in this Office action. The prior art of record does not teach nor fairly suggest detecting antibody to ERH in a biological sample from a treatment-naïve RA patient wherein the presence of antibodies reactive to ERH or fragments thereof indicates that the patient will achieve at least a moderate remission after taking a drug regularly for 3 to 6 months, and the absence of an antibody reactive 

Conclusion
No claims are allowed.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
            Weng et al., (Protein Cell 2013, 4(11), pages 807-812) discloses the role of protein ERH in cell cycle RNA splicing and cancers, wherein ERH is involved in cell cycle progression (e.g. abstract, pgs 808-810),
            Deane (Curr Rheumatol Rep. 2014, May: 16(5), pages 1-16) discloses autoantibodies to latent rheumatoid arthritis (e.g. abstract).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY W COUNTS whose telephone number is (571)272-0817. The examiner can normally be reached M-F 7:00-4:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao Thuy Nguyen can be reached on 571-272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 
/GARY COUNTS/           Primary Examiner, Art Unit 1641